EXHIBIT 10.1

Aegon Loan Nos. 10518144, 10518145,
10518146, 10518147, 10518148, 10518149,
10518150, 10518151, 10518152, 10518153,
10518154, 10518155, 10518156, 10518157,
10518158, 10518159, 10518160 and 10518161
Aggregate Principal Amount: $78,000,000

Loan Agreement

THIS LOAN AGREEMENT (the “Agreement”) is made as of this 10th day of July, 2018
(the “Effective Date”), by and between Transamerica Life Insurance Company, an
Iowa corporation having an office c/o AEGON USA Realty Advisors, LLC, 4333
Edgewood Road, N.E., Cedar Rapids, Iowa 52499-5443 (together with its successors
and assigns, the “Lender”), and Plymouth MWG 13040 South Pulaski LLC, Plymouth
MWG 11601 South Central LLC, Plymouth MWG 6000 West 73rd LLC, Plymouth MWG 6510
West 73rd LLC, Plymouth MWG 6558 West 73rd LLC, Plymouth MWG 6751 South Sayre
LLC, Plymouth MWG 7200 South Mason LLC, Plymouth MWG 1445 Greenleaf LLC,
Plymouth MWG 1796 Sherwin LLC, Plymouth 3 West College LLC, Plymouth 1600
Fleetwood LLC, Plymouth South McLean LLC, Plymouth MWG 28160 North Keith LLC,
Plymouth MWG 13970 West Laurel LLC, Plymouth MWG 3841 Swanson LLC, Plymouth MWG
525 West Marquette LLC, Plymouth MWG 5110 South 6th LLC, and Plymouth MWG 1750
South Lincoln LLC, each a limited liability company organized under Delaware law
(each, a “Borrower” and, collectively, the “Borrowers”), each with an address at
Plymouth Industrial REIT, Inc., 260 Franklin Street, 7th Floor, Boston,
Massachusetts 02110.

1.RECITALS

(a)Under the terms of a commercial Loan Application/Commitment dated April 18,
2018 (the “Commitment”), AEGON USA Realty Advisors, LLC (“Aegon”), as agent for
Lender, agreed to fund a portfolio of commercial mortgage loans in the aggregate
principal amount of $78,000,000 (the “Loan”).

(b)The Loan is evidenced by secured promissory notes (each, a “Note” and,
collectively, the “Notes”). Each Note is made by one of the Borrowers, and the
combined original principal balances of the Notes are equal to the amount of the
Loan.

(c)Each Note is primarily secured by a Mortgage, Security Agreement and Fixture
Filing or other security instrument of even date herewith (each, a “Mortgage”
and, collectively, the “Mortgages”), encumbering or conveying as security for
the applicable Note one or more parcels of Land (each, a “Parcel” and
collectively, the “Real Property”). For servicing purposes, each of the Notes
has a separate “Loan Number” which appears in the footer of all of the documents
relating primarily to that Borrower, its Note, and its related Parcel.

(d)In order to realize the benefits of the Loan, each of the Borrowers desires
to guarantee the obligations of all of the other Borrowers with respect to the
Loan.

(e)Under the Commitment, the Lender has agreed to the amount, interest rate,
maturity, and other provisions of the Loan on the express condition that the
Borrowers enter into a loan agreement evidencing the willingness of each of them
for the Parcel owned by such Borrower to serve as collateral for the Loan as a
whole in the event that any Borrower defaults in its obligations under any of
the

1 



Loan Agreement

Plymouth Chicago Portfolio, Alsip, Bedford Park, Elk Grove, Des Plaines,
Arlington Heights, Elgin, Lake Forest, Gurnee and Freeport. Illinois and Oak
Creek and Milwaukee, Wisconsin
AEGON Loan Nos. 10518144, 10518145, 10518146, 10518147, 10518148, 10518149,
10518150, 10518151, 10518152, 10518153, 10518154, 10518155, 10518156, 10518157,
10518158, 10518159, 10518160 and 10518161



 

documents entered into in connection with the Loan, including this Agreement
(the “Loan Documents”).

2.AGREEMENT

To complete the transactions contemplated by the Commitment, to induce the
Lender to make the Loan, and in consideration of the sum of ten dollars ($10.00)
and other valuable consideration, the receipt and sufficiency of which are
acknowledged, the Borrowers and the Lender hereby enter into this Agreement on
the terms that follow. Capitalized terms used but not defined in this Agreement
shall have the definitions given them in the applicable Notes, Mortgages, or
other Loan Documents.

3.DEFINITIONS

“Borrower” and “Borrowers” have the meaning set forth in Section 1.

“Business Day” means any day when state and federal banks are open for business
in New York, New York.

“Indebtedness” means all sums that are owed or become due pursuant to the terms
of the Notes or other Loan Documents, or any other communications or writings by
or between the Borrowers and the Lender relating to the Loan, including
scheduled principal payments, scheduled interest payments, default interest,
late charges, prepayment premiums, accelerated or matured principal balances,
advances, collection costs (including reasonable attorneys’ fees), reasonable
attorneys’ fees and costs in enforcing or protecting the Notes, the Mortgages,
or any of the other Loan Documents in any bankruptcy proceeding, receivership
costs and all other financial obligations of the Borrowers incurred in
connection with the Loan.

“Mortgage” and “Mortgages” have the meaning set forth in Section 1.

“Mortgage Taxes” means the mortgage recording, transfer or other taxes to be
paid upon recordation of the Mortgages.

“Note” and “Notes” have the meaning set forth in Section 1.

“Notice” means a notice given in accordance with the provisions of Subsection
8.1.

“Parcel” has the meaning set forth in Section 1.

4.BORROWERS’ AGREEMENTS

4.1Representations and Warranties

Each Borrower represents and warrants to the Lender that (a) it is not the
subject of any bankruptcy court filing, insolvency proceeding, receivership,
composition or assignment for the benefit of creditors, (b) it is adequately
capitalized and has the ability to pay its debts as they become due, (c) it is
solvent and will not be rendered insolvent as a result of its obligations under
this Agreement or the other Loan Documents, (d) it has received reasonably
equivalent value in exchange for encumbering its Parcel to secure its
obligations under this Agreement and the other Loan Documents, (e) it is an
affiliate of the other Borrowers and will receive a direct and material benefit
from the making of the Loan to the such Borrower and the other Borrowers, and
(f) the benefits derived by such Borrower from this Agreement and the other Loan
Documents are equivalent to the burdens imposed upon such Borrower and its
Parcel by this Agreement and the other Loan Documents, notwithstanding that such
Borrower’s Note and the other Notes may be of differing amounts.

2 



Loan Agreement

Plymouth Chicago Portfolio, Alsip, Bedford Park, Elk Grove, Des Plaines,
Arlington Heights, Elgin, Lake Forest, Gurnee and Freeport. Illinois and Oak
Creek and Milwaukee, Wisconsin
AEGON Loan Nos. 10518144, 10518145, 10518146, 10518147, 10518148, 10518149,
10518150, 10518151, 10518152, 10518153, 10518154, 10518155, 10518156, 10518157,
10518158, 10518159, 10518160 and 10518161



 

4.2Loan Allocation

The Borrowers consent to the allocation of the amount of the Loan among the
Notes as follows:

Loan Number Borrower Note Original Balance 10518144 Plymouth MWG 13040 South
Pulaski LLC $7,305,000.00 10518145 Plymouth MWG 11601 South Central LLC
$5,100,000.00 10518146 Plymouth MWG 6000 West 73rd LLC $3,970,000.00 10518147
Plymouth MWG 6510 West 73rd LLC $6,360,000.00 10518148 Plymouth MWG 6558 West
73rd LLC $5,730,000.00 10518149 Plymouth MWG 6751 South Sayre LLC $5,415,000.00
10518150 Plymouth MWG 7200 South Mason LLC $5,605,000.00 10518151 Plymouth MWG
1445 Greenleaf LLC $4,470,000.00 10518152 Plymouth MWG 1796 Sherwin LLC
$2,675,000.00 10518153 Plymouth 3 West College LLC $1,575,000.00 10518154
Plymouth 1600 Fleetwood LLC $8,185,000.00 10518155 Plymouth South McLean LLC
$2,620,000.00 10518156 Plymouth MWG 28160 North Keith LLC $2,600,000.00 10518157
Plymouth MWG 13970 West Laurel LLC $2,335,000.00 10518158 Plymouth MWG 3841
Swanson LLC $2,575,000.00 10518159 Plymouth MWG 525 West Marquette LLC
$2,895,000.00 10518160 Plymouth MWG 5110 South 6th LLC $1,470,000.00 10518161
Plymouth MWG 1750 South Lincoln LLC $7,115,000.00   Total $78,000,000

This allocation is made solely for the purpose of determining the amount of the
recordation, transfer or mortgage taxes to be paid upon the recordation of the
Mortgages, and shall not limit the extent or priority of the lien or security
interest created by the Mortgages. If any Legal Requirement requires that
additional Mortgage Taxes be paid in order to ensure that the lien or security
interest created by any Mortgage extend to the full amount of the Loan, the
Borrowers shall pay the additional Mortgage Taxes.

4.3Cross Default

Any “Default” as defined under any of the Loan Documents entered into by any
Borrower shall constitute a default (a “Default”) under the terms of this
Agreement and the other Loan Documents. Any Default under this Agreement shall
constitute a “Default” under each of the Notes and the other Loan Documents
entered into by any Borrower.

3 



Loan Agreement

Plymouth Chicago Portfolio, Alsip, Bedford Park, Elk Grove, Des Plaines,
Arlington Heights, Elgin, Lake Forest, Gurnee and Freeport. Illinois and Oak
Creek and Milwaukee, Wisconsin
AEGON Loan Nos. 10518144, 10518145, 10518146, 10518147, 10518148, 10518149,
10518150, 10518151, 10518152, 10518153, 10518154, 10518155, 10518156, 10518157,
10518158, 10518159, 10518160 and 10518161



 

4.4Cross Guarantees

Each of the Borrowers (the “Guaranteeing Borrower”) hereby unconditionally
guarantees to the Lender that all payment obligations of the other Borrowers,
including, without limitation, all principal, interest and other amounts due
under the Loan Documents, will be paid in the amounts, at the times and in the
manner set forth in the Loan Documents, and that all of the terms, covenants and
conditions required in the Loan Documents to be kept, observed or performed by
each other Borrower will be performed at the time and in the manner set forth in
the Loan Documents. The payment and performance obligations set forth in this
paragraph are collectively referred to as the “Guaranteed Obligations.” If a
Borrower is released from its Obligations under the Loan in connection with a
Release or a Substitution in accordance with the terms of this Agreement, such
Borrower shall be released from the Guaranteed Obligations.

The guarantee of each of the Borrowers set forth in this Agreement is
irrevocable, absolute and unconditional, and is one of payment and not just
collection, and is subject only to the occurrence of a Default under the Loan
Documents.

In any enforcement action against the Guaranteeing Borrower, Guaranteeing
Borrower shall not assert or exercise against the Lender any right of setoff,
recoupment, or counterclaim, whether such right is independent of, or derives
from, the Borrower whose Default has given rise the enforcement action (the
“Defaulting Borrower”).

No modification, limitation or discharge of any of the liabilities or
obligations of the Defaulting Borrower or any other Borrower, arising out of, or
by virtue of, any bankruptcy or similar proceeding for relief of debtors under
federal or state law initiated by or against the Defaulting Borrower or any
other Borrower shall modify, limit, reduce, impair, discharge, or otherwise
affect the liability of the Guaranteeing Borrower in any manner whatsoever, and
the guarantee of the Agreement shall continue in full force and effect,
notwithstanding any such proceeding.

The Guaranteeing Borrower waives any right to require the Lender to: (i) proceed
against the Defaulting Borrower or any other guarantor, (ii) proceed against any
collateral, (iii) pursue any other remedy in the Lender’s power whatsoever, or
(iv) notify the Guaranteeing Borrower of any default by the Defaulting Borrower
in the payment of any amounts due under the Loan Documents or in the performance
of any agreement of the Defaulting Borrower under the Loan Documents.

The Guaranteeing Borrower waives any defense arising by reason of any of the
following: (i) any disability or any counterclaim or right of set-off or other
defense of the Defaulting Borrower or any other Borrower, (ii) any lack of
authority of the Defaulting Borrower or any other Borrower with respect to the
Loan Documents, (iii) the invalidity, illegality or lack of enforceability of
the Loan Documents or any provision thereof from any cause whatsoever, including
any action or inaction by the Lender, (iv) the failure of the Lender to perfect
or maintain perfection of any security interest in any collateral, (v) the
cessation from any cause whatsoever of the liability of the Defaulting Borrower
or any other Borrower, (vi) that the Loan Documents shall be void or voidable as
against the Defaulting Borrower, any other Borrower or any of the Defaulting
Borrower’s or any other Borrower’s creditors, including a trustee in bankruptcy
of the Defaulting Borrower or any other Borrower, by reason of any fact or
circumstance, (vii) the delay or failure of the Lender to exercise any of its
rights and remedies against the Defaulting Borrower, any other Borrower or any
collateral or security for the Loan Documents or this Agreement, (viii) any
event or circumstance that might otherwise constitute a legal or equitable
discharge of the Guaranteeing Borrower’s obligations hereunder; provided,
however, that the Guaranteeing Borrower does not waive any defense arising from
the due performance by the Defaulting

4 



Loan Agreement

Plymouth Chicago Portfolio, Alsip, Bedford Park, Elk Grove, Des Plaines,
Arlington Heights, Elgin, Lake Forest, Gurnee and Freeport. Illinois and Oak
Creek and Milwaukee, Wisconsin
AEGON Loan Nos. 10518144, 10518145, 10518146, 10518147, 10518148, 10518149,
10518150, 10518151, 10518152, 10518153, 10518154, 10518155, 10518156, 10518157,
10518158, 10518159, 10518160 and 10518161



 

Borrower of the terms and conditions of the Loan Documents, (ix) all errors and
omissions in connection with the Lender’s administration of all indebtedness
guaranteed by this Agreement, except errors and omissions resulting from the
Lender’s acts of bad faith, gross negligence or willful misconduct, (x) any
right or claim of right to cause a marshaling of the assets of the Defaulting
Borrower or any other Borrower, (xi) any act or omission of the Lender (except
acts or omissions resulting from the Lender’s bad faith, gross negligence or
willful misconduct) that changes the scope of the Guaranteeing Borrower’s or any
other Borrower’s risk hereunder, and (xii) all other notices and demands
otherwise required by law which the Guaranteeing Borrower may lawfully waive.

Until the payment of all amounts due under the Loan Documents and the
performance of all of the terms, covenants and conditions therein required to be
kept, observed or performed by the other Borrowers, the Guaranteeing Borrower
waives (i) any right to enforce any remedy that the Lender now has or may
hereafter have against the other Borrowers, and (ii) any benefit of, and any
right to participate in, any security now or hereafter held by the Lender.

The Guaranteeing Borrower waives all rights of subrogation against the
Defaulting Borrower or any other Borrower, for the express purpose that the
Guaranteeing Borrower shall not be deemed a “creditor” of the Defaulting
Borrower or any other Borrower under applicable bankruptcy law with respect to
the Defaulting Borrower’s or any other Borrower’s obligations to the Lender.

The Guaranteeing Borrower waives all presentments, demands for performance,
notices of nonperformance, protests, notices of dishonor, and notices of
acceptances of this Agreement.

The Guaranteeing Borrower waives the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof.

The Guaranteeing Borrower hereby subordinates the payment and the time of
payment of all indebtedness and obligations of the other Borrowers to the
Guaranteeing Borrower of every kind and nature whatsoever whether now in
existence or hereafter entered into (the “Subordinated Indebtedness”) to the
payment of all obligations of the Guaranteeing Borrower under this Agreement. At
such time as there is a Default, the Guaranteeing Borrower shall not receive any
payment or distribution on account of, or accept any collateral or security for,
or bring any action to collect, the Subordinated Indebtedness. The Guaranteeing
Borrower shall not assign, transfer, pledge or dispose of the Subordinated
Indebtedness while this Agreement is in effect.

If the Guaranteeing Borrower does receive any such payment or distribution,
whether voluntary or involuntary, and whether or not under any state or federal
bankruptcy or other insolvency proceedings, after a Default, then the
Guaranteeing Borrower agrees and directs that any such payment or distribution
shall be paid or delivered directly to the Lender for application to the
obligations of the Guaranteeing Borrower under this Agreement (whether due or
not and in such order and manner as the Lender may elect). If any such payment
or distribution is received by the Guaranteeing Borrower after a Default, the
Guaranteeing Borrower will deliver the same to the Lender, and until so
delivered, the same shall be held in trust by the Guaranteeing Borrower as
property of the Lender. As further assurance of the authorization herein given,
the Guaranteeing Borrower agrees to execute and deliver to the Lender any power
of attorney, assignment, endorsement, or other instrument as may be requested by
the Lender to enable the Lender to enforce any claims upon the Subordinated
Indebtedness and to collect and receive any payment or distribution with respect
to the Subordinated Indebtedness. The Guaranteeing Borrower hereby irrevocably
authorizes and empowers the Lender to demand, sue for, collect and receive every
such payment or distribution on account of the Subordinated Indebtedness and to
file claims and take such other proceedings in the name of the Lender or in the
name of the Guaranteeing

5 



Loan Agreement

Plymouth Chicago Portfolio, Alsip, Bedford Park, Elk Grove, Des Plaines,
Arlington Heights, Elgin, Lake Forest, Gurnee and Freeport. Illinois and Oak
Creek and Milwaukee, Wisconsin
AEGON Loan Nos. 10518144, 10518145, 10518146, 10518147, 10518148, 10518149,
10518150, 10518151, 10518152, 10518153, 10518154, 10518155, 10518156, 10518157,
10518158, 10518159, 10518160 and 10518161



 

Borrower as the Lender may deem necessary or advisable to carry out the
provisions of this Agreement.

To secure the performance by the Guaranteeing Borrower of the provisions of this
Agreement, Guaranteeing Borrower assigns, pledges and grants to the Lender a
security interest in, and lien on, the Subordinated Indebtedness, all proceeds
thereof and all and any security and collateral therefor. Upon the request of
the Lender, the Guaranteeing Borrower shall endorse, assign and deliver to the
Lender all notes, instruments and agreements evidencing, securing, guaranteeing
or made in connection with the Subordinated Indebtedness.

4.5Payment of Monthly installments of Principal and Interest

The Borrowers agree to pay, or cause to be paid, monthly installments of
principal and interest on the Loan through separate payments on each of the
Notes.

4.6Default

It shall be a “Default” of the Borrowers under this Agreement if the obligation
of any Borrower to pay any of the Indebtedness becomes subject to a claim that
collateralization of such Borrower’s Parcel secured by the related Mortgage or
any of the related Loan Documents constitutes a fraudulent conveyance or
transfer, or otherwise becomes subject to avoidance under any fraudulent
transfer law, in either case, including Section 548 of Title 11 of the United
States Code or any applicable provisions of comparable laws of the State of
Delaware, the State of Illinois or the State of Wisconsin, unless a motion for
the dismissal of the petition or proceeding or other action is filed within
twenty (20) days and results in its dismissal within sixty (60) days of the
filing of the petition or proceeding or other action.

5.SEPARATE IDENTITY COVENANTS

5.1Organizational Documents.

Each Borrower covenants and agrees not to modify or amend its organizational
documents in any way which would conflict with, or would modify or eliminate
that such Borrower observe, the requirements of Subsection 6.5 (Bankruptcy
Remote Entity) of the Mortgage.

5.2Inspection

Lender and its agents, upon not less than two Business Days’ notice, shall have
the right from time to time to inspect the books and records of any Borrower (or
all of them) during business hours at its principal office in order to verify
whether or not such Borrower is complying with the provisions of Section 5.1.

6.PREPAYMENTS, RELEASES AND TRANSFERS

6.1Prepayments

The Borrowers shall have the collective right to voluntarily prepay the Loan in
whole or in part only by remitting to the Lender an amount sufficient to reduce
the principal balance of the Loan by $500,000 or more. Any such voluntary
prepayment shall be applied to the Notes pro rata based on their outstanding
principal balances at the time of the prepayment, and shall be subject to the
provisions of the Notes requiring the payment of prepayment premiums in respect
of prepayments. The required monthly payment amounts on the Notes shall be
re-amortized based on their reduced principal balances and then-remaining
amortization schedules.

6 



Loan Agreement

Plymouth Chicago Portfolio, Alsip, Bedford Park, Elk Grove, Des Plaines,
Arlington Heights, Elgin, Lake Forest, Gurnee and Freeport. Illinois and Oak
Creek and Milwaukee, Wisconsin
AEGON Loan Nos. 10518144, 10518145, 10518146, 10518147, 10518148, 10518149,
10518150, 10518151, 10518152, 10518153, 10518154, 10518155, 10518156, 10518157,
10518158, 10518159, 10518160 and 10518161



 

6.2Release of a Parcel

The Borrowers may cause from time to time the release of a Parcel as security
for the Loan (a “Release”). The Lender’s obligation to release a Parcel is
subject to the following conditions:

(a)The Release shall not occur if it such Release would cause the total number
of Releases, measured by the number of Parcels released, to exceed three (3).

(b)No Default beyond any applicable cure period shall exist under the Loan, nor
shall any act, omission or circumstance exist which, following notice and
absence of a cure, would become a Default under the Loan.

(c)The Borrowers shall have requested the Release in writing no less than thirty
(30) days prior to the date of the proposed Release.

(d)At the time of the Release, the Lender shall receive from the Borrowers a
prepayment of the Loan calculated in accordance with this Subsection 6.2(d) (the
“Release Amount”). With respect to the Parcel being released, the Release Amount
shall equal (A) the amount which would be required to prepay the related Note in
full in accordance with Section 7 of such Note, including the prepayment premium
calculated on the voluntarily prepaid principal amount of such Note, multiplied
by (B) one hundred fifteen percent (115%) (the “Payoff Amount”). The portion of
the Payoff Amount which exceeds the amounts then due and owning under the
related Note (including any applicable prepayment premium) shall be applied to
the remaining Notes, pro rata, based on their respective principal balances, as
a voluntary partial principal prepayment and a prepayment premium on such
applied amount calculated in accordance with Section 7 of each remaining Note.
Following any such paydown of the remaining Notes, payments under each remaining
Note shall be re-amortized by the Lender based on such Note’s then-remaining
amortization schedule.

(e)The Borrowers shall pay all costs and expenses in connection with any such
Release, whether or not it is carried out, including without limitation (i) an
administrative fee of Five Thousand Dollars ($5,000) payable to the Lender, (ii)
the Lender’s reasonable attorneys’ fees and expenses, and (iii) title
endorsement premiums and recording fees, if any.

Upon satisfaction of the foregoing conditions, the Lender shall prepare an
instrument of release of the lien of the applicable Mortgage and all other
documentation of a ministerial or administrative nature that is necessary to be
delivered by the Lender in connection with such Release.

6.3Substitution of a Parcel

The Borrowers may cause from time to time the release of a Parcel as security
for the Loan and a simultaneous substitution of another commercial property
satisfactory to the Lender (the “Substituted Parcel”) as collateral for the Loan
(a “Substitution”). The Lender’s obligation to consent to a Substitution is
subject to the following conditions:

(a)The Substitution shall not occur if it such Substitution would cause the
total number of Substitutions, measured by the number of Parcels substituted, to
exceed three (3).

(b)No Default shall exist under the Loan, nor shall any act, omission or
circumstance exist which, following notice and absence of a cure, would become

7 



Loan Agreement

Plymouth Chicago Portfolio, Alsip, Bedford Park, Elk Grove, Des Plaines,
Arlington Heights, Elgin, Lake Forest, Gurnee and Freeport. Illinois and Oak
Creek and Milwaukee, Wisconsin
AEGON Loan Nos. 10518144, 10518145, 10518146, 10518147, 10518148, 10518149,
10518150, 10518151, 10518152, 10518153, 10518154, 10518155, 10518156, 10518157,
10518158, 10518159, 10518160 and 10518161



 

a Default under the Loan (unless the Lender determines, in its reasonable
discretion, that the cure of such a potential Default is being diligently
pursued and is likely to be achieved).

(c)The Borrowers shall have requested the Release in writing no less than
seventy-five (75) days prior to the date of the proposed Substitution; provided,
however, that the Lender shall use commercially reasonably efforts to close the
Substitution no later than sixty (60) days following the date that the Lender
has received from the Borrowers all information and funds necessary to order
third-party reports required to underwrite the proposed Substitution.

(d)The market value of the Substituted Parcel shall not be less than one hundred
fifteen percent (115%) of the market value of the Parcel being released, as
determined by the Lender based on new appraisals of the Parcel being released
and the Substituted Parcel, as determined under the procedure described in
Section 13 of the Commitment.

(e)The Lender shall receive satisfactory customary diligence related to the
Substituted Parcel, including without limitation leases, operating and occupancy
statements, and tenant estoppels and subordination, non-disturbance and
attornment agreements.

(f)The Lender shall receive satisfactory insurance documentation demonstrating
that the Substituted Parcel is insured with insurance that complies with the
requirements of the Loan Documents.

(g)The Lender shall receive satisfactory engineering and environmental reports
for the Substituted Parcel delivered by third-party vendors satisfactory to the
Lender.

(h)In addition to a lender’s title insurance policy, zoning report and survey
satisfactory the Lender related to the Substituted Parcel, the Lender shall
receive a “tie-in” or similar endorsement, together with a “first loss”
endorsement, each satisfactory to the Lender, to each title insurance policy
insuring the lien of the Mortgages on the date of the Substitution with respect
to the title insurance policy insuring the lien of the mortgage encumbering the
Substituted Parcel.

(i)The Lender shall receive certified organizational documents and a good
standing certificate satisfactory to the Lender for the owner of the Substituted
Parcel (the “Substitution Borrower”), and the Substitution Borrower shall
authorize, execute and deliver loan documents related to the Substituted Parcel
substantially similar to the Loan Documents executed by the Borrower who owns
the Parcel being substituted (including without limitation a mortgage and
assignment of leases and rents encumbering the Substituted Parcel and a UCC-1
financing statement perfecting the Lender’s interest in the personal property of
the Substitution Borrower) and shall be in compliance with the representations,
warranties and covenants contained in such Loan Documents (including without
limitation Subsections 6.5 and 6.27 of the Mortgage). The Substitution Borrower
shall ratify and become a party to this Agreement (including without limitation
Subsections 4.3 and 4.4) and any other Loan Documents as requested by the
Lender.

(j)The Carveout Obligor shall authorize, execute and deliver an environmental
indemnity and a carveout agreement and guarantee related to the Substituted

8 



Loan Agreement

Plymouth Chicago Portfolio, Alsip, Bedford Park, Elk Grove, Des Plaines,
Arlington Heights, Elgin, Lake Forest, Gurnee and Freeport. Illinois and Oak
Creek and Milwaukee, Wisconsin
AEGON Loan Nos. 10518144, 10518145, 10518146, 10518147, 10518148, 10518149,
10518150, 10518151, 10518152, 10518153, 10518154, 10518155, 10518156, 10518157,
10518158, 10518159, 10518160 and 10518161



 

Parcel and the Substitution Borrower substantially similar to those executed by
the Carveout Obligor for the Parcel and Borrower being released.

(k)The Lender shall receive a satisfactory legal opinion relating to
substantially similar corporate and enforceability matters as were contained in
the legal opinions received by the Lender related to the Loan Documents on the
date of this Agreement.

(l)If the Substituted Parcel is subject to a property management agreement, such
property management agreement and property manager shall be in compliance with
the requirements of the Loan Documents, and such property manager shall
authorize, execute and deliver an assignment and subordination of management
agreement substantially similar to those delivered in connection with the
origination of the Loan.

(m)The Borrowers shall pay (i) to the Lender (as its sole compensation for its
underwriting and closing efforts) a fee of one percent (1%) of the value of the
Substituted Property and (ii) all costs and expenses in connection with any such
Substitution, whether or not it is carried out, including without limitation (A)
the Lender’s reasonable attorneys’ fees and expenses, (B) appraisal,
environmental and engineering costs, and (iv) title endorsement premiums and
recording fees.

The Lender may base its consent concerning the Substitution or any of the above
specified deliveries based solely on its own economic interests and on the
marginal effect of the Substitution on the Loan and on the Lender’s investment
portfolio. In doing so, the Lender may only consider any factor (A) reasonably
related to the quality of the proposed Substituted Property as collateral,
including, without limitation, market value, cash flow, projected capital
requirements, tenant quality, location, condition of title, quality and expected
life of the improvements, and the environmental condition of the property and
(B) related to the effect of the Substitution on the Lender’s overall portfolio,
including, without limitation, asset types, investment concentrations in markets
or submarkets, and tenant credit exposures. The closing of the Substitution
shall be carried out in accordance with the Lender’s then-current mortgage loan
origination practices.

Upon satisfaction of the foregoing conditions, the Lender shall prepare an
instrument of release of the lien of the applicable Mortgage and all other
documentation of a ministerial or administrative nature that is necessary to be
delivered by the Lender in connection with such Substitution.

6.4Transfers

(a)Permitted Transfer to an Approved Purchaser

No Borrower may exercise its rights under Subsection 14.1 of its related
Mortgage unless all of the Real Property is sold simultaneously either (A) to a
single New Borrower pursuant to a permitted assumption under Subsection 14.1 of
all of the Mortgages, or (B) to multiple New Borrowers pursuant to a permitted
assumption and a fully cross-defaulted, cross-collateralized transaction.

(b)Permitted Transfers of Certain Passive Interests

No Borrower may exercise its rights under Subsection 14.2 of its related
Mortgage unless, following the exercise of such rights, all of the Borrowers
continue to share the same structure of ultimate beneficial ownership and Legal
Control following the transfers.

9 



Loan Agreement

Plymouth Chicago Portfolio, Alsip, Bedford Park, Elk Grove, Des Plaines,
Arlington Heights, Elgin, Lake Forest, Gurnee and Freeport. Illinois and Oak
Creek and Milwaukee, Wisconsin
AEGON Loan Nos. 10518144, 10518145, 10518146, 10518147, 10518148, 10518149,
10518150, 10518151, 10518152, 10518153, 10518154, 10518155, 10518156, 10518157,
10518158, 10518159, 10518160 and 10518161



 

7.ELECTION OF REMEDIES

In the event of Default, the Lender need not resort first to its remedies under
the Loan Documents executed by the Borrower that has executed the Note or the
Loan Documents from which the Default arises. The Lender may instead exercise
its remedies for Default under any of the Loan Documents executed by any other
Borrower, at its sole and absolute discretion.

8.MISCELLANEOUS

8.1Applicable Law

This Agreement shall be interpreted, construed, applied, and enforced according
to, and will be governed by, the laws of the State of New York, without regard
to any choice of law principles which, but for this provision, would require the
application of the law of another jurisdiction and regardless of where executed
or delivered, where payable or paid, where any cause of action accrues in
connection with this transaction, where any action or other proceeding involving
this Agreement is instituted or pending, and whether the laws of the State of
New York otherwise would apply the laws of another jurisdiction.

8.2Notices

In order for any demand, consent, approval or other communication to be
effective under the terms of this Agreement, “Notice” must be provided under the
terms of this Subsection. All Notices must be in writing. Notices may be (a)
delivered by hand, (b) transmitted by electronic mail (with a duplicate copy
sent by first class mail, postage prepaid), (c) sent by certified or registered
mail, postage prepaid, return receipt requested, or (d) sent by reputable
overnight courier service, delivery charges prepaid. Notices shall be addressed
as set forth below:

If to Lender:

Transamerica Insurance Company
c/o AEGON USA Realty Advisors, LLC
4333 Edgewood Road, N.E.
Cedar Rapids, Iowa 52499-5443
Attn: Mortgage Loan Department
Reference: Loan Nos. 10518144, 10518145, 10518146, 10518147, 10518148, 10518149,
10518150, 10518151, 10518152, 10518153, 10518154, 10518155, 10518156, 10518157,
10518158, 10518159, 10518160 and 10518161
E-Mail Address: AAMServicing@aegonusa.com

If to the Borrower:

Plymouth MWG 13040 South Pulaski LLC, Plymouth MWG 11601 South Central LLC,
Plymouth MWG 6000 West 73rd LLC, Plymouth MWG 6510 West 73rd LLC, Plymouth MWG
6558 West 73rd LLC, Plymouth MWG 6751 South Sayre LLC, Plymouth MWG 7200 South
Mason LLC, Plymouth MWG 1445 Greenleaf LLC, Plymouth MWG 1796 Sherwin LLC,
Plymouth 3 West College LLC, Plymouth 1600 Fleetwood LLC, Plymouth South McLean
LLC, Plymouth MWG 28160 North Keith LLC, Plymouth MWG 13970 West Laurel LLC,
Plymouth MWG 3841 Swanson LLC, Plymouth MWG 525 West Marquette LLC, Plymouth MWG
5110 South 6th LLC, and Plymouth MWG 1750 South Lincoln LLC
c/o Plymouth Industrial REIT, Inc.
260 Franklin Street, Suite 700
Boston, Massachusetts 02110
Attn: Pendleton P. White, Jr.


10 



Loan Agreement

Plymouth Chicago Portfolio, Alsip, Bedford Park, Elk Grove, Des Plaines,
Arlington Heights, Elgin, Lake Forest, Gurnee and Freeport. Illinois and Oak
Creek and Milwaukee, Wisconsin
AEGON Loan Nos. 10518144, 10518145, 10518146, 10518147, 10518148, 10518149,
10518150, 10518151, 10518152, 10518153, 10518154, 10518155, 10518156, 10518157,
10518158, 10518159, 10518160 and 10518161



 

E-Mail Address: pen.white@plymouthrei.com

with a copy to:

Brown Rudnick LLP
One Financial Center
Boston, Massachusetts 02111
Attn: Kevin Joyce, Esq.
E-Mail Address: kjoyce@brownrudnick.com

Notices delivered by hand or by overnight courier shall be deemed given when
actually received or when refused by their intended recipient. Notices sent by
electronic mail will be deemed delivered when a legible copy has been received
(provided receipt has been verified by telephone confirmation or one of the
other permitted means of giving Notices under this Subsection). Mailed Notices
shall be deemed given on the date of the first attempted delivery (whether or
not actually received). Either the Lender or the Borrower may change the address
for Notice by giving at least fifteen Business Days’ prior Notice of such change
to the other party or parties.

8.3No Partnership

Nothing contained in the Loan Documents is intended to create any partnership,
joint venture or association between the Borrowers and the Lender, or in any way
make the Lender a co-principal with one, any or all of the Borrowers with
reference to the Real Property.

8.4Successors and Assigns

The terms, covenants, conditions and warranties contained herein and the powers
granted hereby shall run with the land, shall inure to the benefit of and bind
the parties hereto and their respective heirs, executors, administrators,
successors and assigns, and all tenants, sub-tenants and assigns of same, and
all occupants and subsequent owners of the Real Property.

8.5Severability

In the event that any one or more of the provisions of this Agreement shall for
any reason be held to be invalid, illegal or unenforceable, in whole or in part,
or in any respect, or in the event that any one or more of the provisions of
this Agreement shall operate, or would prospectively operate, to invalidate this
Agreement, then, and in any such event, such provision or provisions only shall
be deemed to be null and void and of no force or effect, and shall not affect
any other provision of this Agreement which other provisions shall remain
operative and in full force and effect and shall in no way be affected,
prejudiced or disturbed thereby.

8.6Amendment

This Agreement may be amended, revised, waived, discharged, released or
terminated only by a written instrument or instruments executed by the party
against which enforcement of the amendment, revision, waiver, discharge, release
or termination is asserted. Any alleged amendment, revision, waiver, discharge,
release or termination that is not so documented shall be null and void.

8.7Sole Benefit

This Agreement and the other Loan Documents have been executed for the sole
benefit of the Borrowers and the Lender. No other party shall have rights
thereunder or be entitled to assume that the parties thereto will insist upon
strict performance of their mutual obligations hereunder,

11 



Loan Agreement

Plymouth Chicago Portfolio, Alsip, Bedford Park, Elk Grove, Des Plaines,
Arlington Heights, Elgin, Lake Forest, Gurnee and Freeport. Illinois and Oak
Creek and Milwaukee, Wisconsin
AEGON Loan Nos. 10518144, 10518145, 10518146, 10518147, 10518148, 10518149,
10518150, 10518151, 10518152, 10518153, 10518154, 10518155, 10518156, 10518157,
10518158, 10518159, 10518160 and 10518161



 

any of which may be waived from time to time. Neither any Borrower nor any other
Obligor shall have any right to assign any of its rights under this Agreement or
the Loan Documents to any party whatsoever.

8.8Interpretation

(a)Headings and General Application

The section, subsection, paragraph and subparagraph headings of this Agreement
are provided for convenience of reference only and shall in no way affect,
modify or define, or be used in construing, the text of the sections,
subsections, paragraphs or subparagraphs. If the text requires, words used in
the singular shall be read as including the plural, and pronouns of any gender
shall include all genders.

(b)Sole Discretion

The Lender may take any action or decide any matter under the terms of this
Agreement or of any other Loan Document (including any consent, approval,
acceptance, option, election or authorization) in its sole and absolute
discretion, for any reason or for no reason, unless the related Loan Document
contains specific language to the contrary. Any approval or consent which the
Lender might withhold may be conditioned in any way.

(c)Result of Negotiations

This Agreement results from negotiations between the Borrowers and the Lender
and from their mutual efforts. Therefore, it shall be so construed, and not as
though it had been prepared solely by the Lender.

(d)Reference to Particulars

The scope of a general statement made in this Agreement or in any other Loan
Document shall not be construed as having been reduced through the inclusion of
references to particular items that would be included within the statement’s
scope. Therefore, unless the relevant provision of a Loan Document contains
specific language to the contrary, the term “include” shall mean “include, but
shall not be limited to” and the term “including” shall mean “including, without
limitation.”

8.9Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which taken together shall constitute one and
the same agreement.

8.10Adjustment of Obligations

If any Borrower’s obligation to pay the Indebtedness becomes subject to
avoidance under any fraudulent transfer law, including Section 548 of Title 11
of the United States Code or any applicable provisions of comparable laws of the
State of Delaware, the State of Illinois or the State of Wisconsin, then the
Indebtedness for which such Borrower will be liable and the amount of the
Indebtedness for which its Parcel will constitute security will be limited to
the largest amount that would not be subject to avoidance as a fraudulent
transfer or conveyance under such fraudulent transfer laws. Further, at any time
at the Lender’s sole option, the Lender may record among the applicable land
records a complete or partial termination of any Mortgage evidencing the
Lender’s election to treat such Mortgage as null and void with respect to one or
more or all of the Parcels (a “Terminated Parcel”). Each Borrower, at the
Lender’s request, must join in any such termination or partial termination, and
each Borrower hereby irrevocably appoints the

12 



Loan Agreement

Plymouth Chicago Portfolio, Alsip, Bedford Park, Elk Grove, Des Plaines,
Arlington Heights, Elgin, Lake Forest, Gurnee and Freeport. Illinois and Oak
Creek and Milwaukee, Wisconsin
AEGON Loan Nos. 10518144, 10518145, 10518146, 10518147, 10518148, 10518149,
10518150, 10518151, 10518152, 10518153, 10518154, 10518155, 10518156, 10518157,
10518158, 10518159, 10518160 and 10518161



 

Lender as such Borrower’s agent and attorney-in-fact to execute, deliver and
record such termination or partial termination in such Borrower’s name.
Following any such termination or partial termination, the Lender may enforce
any Mortgage in accordance with its respective terms as if the Mortgage had
never been executed and delivered as to any Terminated Parcel.

THE REMAINDER OF THIS PAGE HAS INTENTIONALLY BEEN LEFT BLANK

13 



Loan Agreement

Plymouth Chicago Portfolio, Alsip, Bedford Park, Elk Grove, Des Plaines,
Arlington Heights, Elgin, Lake Forest, Gurnee and Freeport. Illinois and Oak
Creek and Milwaukee, Wisconsin
AEGON Loan Nos. 10518144, 10518145, 10518146, 10518147, 10518148, 10518149,
10518150, 10518151, 10518152, 10518153, 10518154, 10518155, 10518156, 10518157,
10518158, 10518159, 10518160 and 10518161



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

LENDER:

TRANSAMERICA LIFE INSURANCE COMPANY, an Iowa corporation

 

 

  By: /s/ Stephen Noonan     Name: Stephen Noonan     Title: Authorized
Signatory

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

Loan Agreement

Plymouth Chicago Portfolio, Alsip, Bedford Park, Elk Grove, Des Plaines,
Arlington Heights, Elgin, Lake Forest, Gurnee and Freeport. Illinois and Oak
Creek and Milwaukee, Wisconsin
AEGON Loan Nos. 10518144, 10518145, 10518146, 10518147, 10518148, 10518149,
10518150, 10518151, 10518152, 10518153, 10518154, 10518155, 10518156, 10518157,
10518158, 10518159, 10518160 and 10518161



 

BORROWERS:

PLYMOUTH 3 WEST COLLEGE LLC, a Delaware limited liability company

By:       PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership, its
manager

By:       PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation, its general
partner

 

By:       /s/ Pendleton P. White, Jr.              
Name: Pendleton P. White, Jr.
Title: President

 

PLYMOUTH 1600 FLEETWOOD LLC, a Delaware limited liability company

By:       PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership, its
manager

By:       PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation, its general
partner

 

By:       /s/ Pendleton P. White, Jr.              
Name: Pendleton P. White, Jr.
Title: President

 

PLYMOUTH SOUTH MCLEAN LLC, a Delaware limited liability company

By:       PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership, its
manager

By:       PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation, its general
partner

 

By:       /s/ Pendleton P. White, Jr.              
Name: Pendleton P. White, Jr.
Title: President

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

Loan Agreement

Plymouth Chicago Portfolio, Alsip, Bedford Park, Elk Grove, Des Plaines,
Arlington Heights, Elgin, Lake Forest, Gurnee and Freeport. Illinois and Oak
Creek and Milwaukee, Wisconsin
AEGON Loan Nos. 10518144, 10518145, 10518146, 10518147, 10518148, 10518149,
10518150, 10518151, 10518152, 10518153, 10518154, 10518155, 10518156, 10518157,
10518158, 10518159, 10518160 and 10518161



 

PLYMOUTH MWG 13040 SOUTH PULASKI LLC, a Delaware limited liability company

By:       PLYMOUTH MWG HOLDINGS LLC, a Delaware limited liability company, its
manager

By:       PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership, its
manager

By:       PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation, its general
partner

 

By:       /s/ Pendleton P. White, Jr.       
Name: Pendleton P. White, Jr.
Title: President

 

PLYMOUTH MWG 11601 SOUTH CENTRAL LLC, a Delaware limited liability company

By:       PLYMOUTH MWG HOLDINGS LLC, a Delaware limited liability company, its
manager

By:       PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership, its
manager

By:       PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation, its general
partner

 

By:       /s/ Pendleton P. White, Jr.       
Name: Pendleton P. White, Jr.
Title: President

 

PLYMOUTH MWG 6000 WEST 73RD LLC, a Delaware limited liability company

By:       PLYMOUTH MWG HOLDINGS LLC, a Delaware limited liability company, its
manager

By:       PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership, its
manager

By:       PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation, its general
partner

 

By:       /s/ Pendleton P. White, Jr.       
Name: Pendleton P. White, Jr.
Title: President

 

Loan Agreement

Plymouth Chicago Portfolio, Alsip, Bedford Park, Elk Grove, Des Plaines,
Arlington Heights, Elgin, Lake Forest, Gurnee and Freeport. Illinois and Oak
Creek and Milwaukee, Wisconsin
AEGON Loan Nos. 10518144, 10518145, 10518146, 10518147, 10518148, 10518149,
10518150, 10518151, 10518152, 10518153, 10518154, 10518155, 10518156, 10518157,
10518158, 10518159, 10518160 and 10518161



 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

PLYMOUTH MWG 6510 WEST 73RD LLC, a Delaware limited liability company

By:       PLYMOUTH MWG HOLDINGS LLC, a Delaware limited liability company, its
manager

By:       PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership, its
manager

By:       PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation, its general
partner

 

By:       /s/ Pendleton P. White, Jr.       
Name: Pendleton P. White, Jr.
Title: President

 

PLYMOUTH MWG 6558 WEST 73RD LLC, a Delaware limited liability company

By:       PLYMOUTH MWG HOLDINGS LLC, a Delaware limited liability company, its
manager

By:       PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership, its
manager

By:       PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation, its general
partner

 

By:       /s/ Pendleton P. White, Jr.       
Name: Pendleton P. White, Jr.
Title: President

PLYMOUTH MWG 6751 SOUTH SAYRE LLC, a Delaware limited liability company

By:       PLYMOUTH MWG HOLDINGS LLC, a Delaware limited liability company, its
manager

By:       PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership, its
manager

By:       PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation, its general
partner

 

By:       /s/ Pendleton P. White, Jr.       
Name: Pendleton P. White, Jr.
Title: President

 

Loan Agreement

Plymouth Chicago Portfolio, Alsip, Bedford Park, Elk Grove, Des Plaines,
Arlington Heights, Elgin, Lake Forest, Gurnee and Freeport. Illinois and Oak
Creek and Milwaukee, Wisconsin
AEGON Loan Nos. 10518144, 10518145, 10518146, 10518147, 10518148, 10518149,
10518150, 10518151, 10518152, 10518153, 10518154, 10518155, 10518156, 10518157,
10518158, 10518159, 10518160 and 10518161



 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Loan Agreement

Plymouth Chicago Portfolio, Alsip, Bedford Park, Elk Grove, Des Plaines,
Arlington Heights, Elgin, Lake Forest, Gurnee and Freeport. Illinois and Oak
Creek and Milwaukee, Wisconsin
AEGON Loan Nos. 10518144, 10518145, 10518146, 10518147, 10518148, 10518149,
10518150, 10518151, 10518152, 10518153, 10518154, 10518155, 10518156, 10518157,
10518158, 10518159, 10518160 and 10518161



 

PLYMOUTH MWG 7200 SOUTH MASON LLC, a Delaware limited liability company

By:PLYMOUTH MWG HOLDINGS LLC, a Delaware limited liability company, its manager

By:PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership, its manager

By:PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation, its general partner

 

By:/s/ Pendleton P. White, Jr.       
Name: Pendleton P. White, Jr.
Title: President

 

PLYMOUTH MWG 1445 GREENLEAF LLC, a Delaware limited liability company

By:PLYMOUTH MWG HOLDINGS LLC, a Delaware limited liability company, its manager

By:PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership, its manager

By:PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation, its general partner

 

By:/s/ Pendleton P. White, Jr.       
Name: Pendleton P. White, Jr.
Title: President

 

PLYMOUTH MWG 1796 SHERWIN LLC, a Delaware limited liability company

By:PLYMOUTH MWG HOLDINGS LLC, a Delaware limited liability company, its manager

By:PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership, its manager

By:PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation, its general partner

 

By:/s/ Pendleton P. White, Jr.       
Name: Pendleton P. White, Jr.
Title: President

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

Loan Agreement

Plymouth Chicago Portfolio, Alsip, Bedford Park, Elk Grove, Des Plaines,
Arlington Heights, Elgin, Lake Forest, Gurnee and Freeport. Illinois and Oak
Creek and Milwaukee, Wisconsin
AEGON Loan Nos. 10518144, 10518145, 10518146, 10518147, 10518148, 10518149,
10518150, 10518151, 10518152, 10518153, 10518154, 10518155, 10518156, 10518157,
10518158, 10518159, 10518160 and 10518161



 

PLYMOUTH MWG 28160 NORTH KEITH LLC, a Delaware limited liability company

By:PLYMOUTH MWG HOLDINGS LLC, a Delaware limited liability company, its manager

By:PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership, its manager

By:PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation, its general partner

 

By:/s/ Pendleton P. White, Jr.       
Name: Pendleton P. White, Jr.
Title: President

 

PLYMOUTH MWG 13970 WEST LAUREL LLC, a Delaware limited liability company

By:PLYMOUTH MWG HOLDINGS LLC, a Delaware limited liability company, its manager

By:PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership, its manager

By:PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation, its general partner

 

By:/s/ Pendleton P. White, Jr.       
Name: Pendleton P. White, Jr.
Title: President

 

PLYMOUTH MWG 3841 SWANSON LLC, a Delaware limited liability company

By:PLYMOUTH MWG HOLDINGS LLC, a Delaware limited liability company, its manager

By:PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership, its manager

By:PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation, its general partner

 

By:/s/ Pendleton P. White, Jr.       
Name: Pendleton P. White, Jr.
Title: President

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

Loan Agreement

Plymouth Chicago Portfolio, Alsip, Bedford Park, Elk Grove, Des Plaines,
Arlington Heights, Elgin, Lake Forest, Gurnee and Freeport. Illinois and Oak
Creek and Milwaukee, Wisconsin
AEGON Loan Nos. 10518144, 10518145, 10518146, 10518147, 10518148, 10518149,
10518150, 10518151, 10518152, 10518153, 10518154, 10518155, 10518156, 10518157,
10518158, 10518159, 10518160 and 10518161



 

PLYMOUTH MWG 525 WEST MARQUETTE LLC, a Delaware limited liability company

By:PLYMOUTH MWG HOLDINGS LLC, a Delaware limited liability company, its manager

By:PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership, its manager

By:PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation, its general partner

 

By:/s/ Pendleton P. White, Jr.       
Name: Pendleton P. White, Jr.
Title: President

 

PLYMOUTH MWG 5110 SOUTH 6TH LLC, a Delaware limited liability company

By:PLYMOUTH MWG HOLDINGS LLC, a Delaware limited liability company, its manager

By:PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership, its manager

By:PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation, its general partner

 

By:/s/ Pendleton P. White, Jr.       
Name: Pendleton P. White, Jr.
Title: President

PLYMOUTH MWG 1750 SOUTH LINCOLN LLC, a Delaware limited liability company

By:PLYMOUTH MWG HOLDINGS LLC, a Delaware limited liability company, its manager

By:PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership, its manager

By:PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation, its general partner

 

By:/s/ Pendleton P. White, Jr.       
Name: Pendleton P. White, Jr.
Title: President

Loan Agreement

Plymouth Chicago Portfolio, Alsip, Bedford Park, Elk Grove, Des Plaines,
Arlington Heights, Elgin, Lake Forest, Gurnee and Freeport. Illinois and Oak
Creek and Milwaukee, Wisconsin
AEGON Loan Nos. 10518144, 10518145, 10518146, 10518147, 10518148, 10518149,
10518150, 10518151, 10518152, 10518153, 10518154, 10518155, 10518156, 10518157,
10518158, 10518159, 10518160 and 10518161

